IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LATCH'S LANE OWNERS                          : No. 687 MAL 2015
ASSOCIATION,                                 :
                                             :
                   Respondent                : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
                                             :
            v.                               :
                                             :
                                             :
TAWOOS BAZARGANI, M.D.,                      :
                                             :
                   Petitioner                :


                                        ORDER



PER CURIAM

     AND NOW, this 4th day of January, 2016, the Petition for Allowance of Appeal is

DENIED.



     Mr. Justice Eakin did not participate in the decision of this matter.